Citation Nr: 0817851	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-18 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service-connection for the cause of 
the veteran's death, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to January 
1962.  He died on February [redacted], 2000.  The appellant is his 
surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision, of the 
Department of Veterans Affairs (VA) in Waco, Texas, wherein 
the RO found that the claim of entitlement to service-
connection for the cause of the veteran's death remained 
denied in the absence of new and material evidence.

By history, it is noted that in August 2000, the RO denied 
the appellant's claim of entitlement to service-connection 
for the cause of the veteran's death.  The appellant did not 
appeal the determination; thus, it became final.  In October 
2004, it received an informal claim to reopen the matter.  
Although the RO reopened the claim in the May 2006 Statement 
of the Case, the Board is required to consider whether new 
and material evidence had been presented, and then if so, the 
merits of the claim can be considered.  The Board will make 
an initial determination as to whether evidence that is "new 
and material" has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed Cir. 2001).  The issue is as phrased on 
the title page of the decision. 


FINDINGS OF FACT

1.  An August 2000 RO decision denied entitlement to service-
connection for the cause of the veteran's death.

2.  Evidence received since the August 2000 RO decision is 
new and relates to the pertinent unestablished facts 
necessary to substantiate the claim of entitlement to 
service-connection for the cause of the veteran's death.

3.  The veteran died in February 2000, the immediate cause of 
death was aspiration pneumonia due to stroke, with 
contributing conditions of emphysema, weight loss and 
possible underlying cancer.

4.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

5.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service. 


CONCLUSIONS OF LAW

1.  The evidence added to the record since the RO's August 
2000 decision, denying the claim of entitlement to service-
connection for the cause of the veteran's death, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2007).

2.  There was no disability incurred in service that caused 
or materially contributed to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pertinent Laws and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In the August 2000 rating decision, the RO denied the claim 
for entitlement to service-connection for cause of the 
veteran's death on the basis that there was no evidence that 
the veteran's service-connected disabilities contributed 
directly or indirectly to the cause of the veteran's death.  
The evidence of record at the time of the decision consisted 
of the veteran's service medical records, private medical 
statement associated with the duodenal ulcer, and his 
certificate of death.  The appellant was notified of the 
decision in August 2000.  She did not file an appeal and the 
August 2000 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In October 2004, the appellant submitted a new claim for 
cause of the veteran's death.  In order to reopen this claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.  

The evidence submitted since the August 2000 rating decision 
includes a duplicative copy of the certificate of death, and 
medical records from Wichita Home Health Services, Wichita 
General Hospital, Clinics of North Texas, Sheppard Air Force 
Base and United Regional Health Care System.  The appellant 
also submitted an unsigned statement regarding the veteran's 
cause of death.  

The Board finds the evidence, except for the certificate of 
death, submitted by the appellant to be new because it has 
not been previously submitted to agency decisionmakers, and 
is neither cumulative nor redundant.  The new evidence is 
material because it relates to a fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim of entitlement to service-
connection for cause of the veteran's death.  The letter in 
the file regarding the cause of the veteran's death states 
that it is just as likely as not that the veteran's chronic 
ulcer disease was a contributing factor in the cause of his 
death.  This additional evidence raises a reasonable 
possibility of substantiating the claim, because it provides 
evidence of a link between the veteran's death and a service-
connected disability.  Justus, supra.  Thus, this evidence is 
new and material.

The evidence received since the August 2000 rating decision 
is new and material, and the claim of entitlement to service-
connection for cause of the veteran's death is reopened.

II.  Service-Connection for Cause of Death 

Pertinent Laws and Regulations

Generally, service-connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service-connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service connected disability 
will be considered the primary cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2007).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.102, 4.3 (2007).  In 
Gilbert v. Gerwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran served during World War II, the Korean Conflict 
and peacetime.  The appellant argues that service-connection 
for the cause of the veteran's death is warranted because the 
veteran's death is directly related to his military service.

After carefully reviewing and weighing the evidence, the 
Board finds that the requirements for entitlement to service 
connection for the cause of the veteran's death have not been 
met.  At the outset, the Board notes that the evidence of 
record establishes that the cause of the veteran's death in 
February 2000 was aspiration pneumonia due to stroke.  
Secondary causes were listed as emphysema, weight loss and 
possible underlying cancer.  The veteran was service-
connected for duodenal ulcer at 20 percent.  

The Board will first consider whether the veteran's service-
connected disability caused or contributed substantially or 
materially to his death.  In finding that it did not, the 
Board stresses that the regulations note that service 
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  38 C.F.R. § 3.312(c)(2).  This is exactly the 
situation here.

The certificate of death made no mention of antecedent or 
underlying causes relating to duodenal ulcers, nor do any of 
the medical records attribute the veteran's death to his 
service-connected ulcer.  The death summary written at the 
United Regional Health Care System lists the causes of death 
as follows: large right lower lobe, pneumonia, presumed 
aspiration, progressive dementia with malnutrition, severe 
emphysema, recent stroke and questionable underlying cancer 
in the left lung.  The doctor did not mention the veteran's 
duodenal ulcers.

The appellant submitted a letter dated in April 2004.  The 
letter states that it is just as likely as not that the 
chronic ulcer disease of the veteran, as far back as the 
1960's, was a contributing factor in his cause of death.  The 
Board must assess the credibility and weight of all evidence 
to determine its probative value.  The Board finds that this 
statement is of no probative value.  The letter is not 
signed, nor is it written on letterhead.  The Board has no 
way of determining who wrote this letter and upon what 
evidence was this decision based.  Therefore, the Board 
cannot attribute to it any probative value.  Moreover, there 
is absolutely no credible evidence of record to show that the 
veteran's cause of death can be linked in any way to his 
service-connected duodenal ulcer.  As a result, the competent 
and credible evidence does not support a finding that the 
veteran's service-connected disability caused or materially 
contributed to cause his death.

Next, the Board will consider the question of whether the 
disorder, which caused the veteran's death, was incurred in 
or aggravated by military service.  A review of the relevant 
clinical evidence of record, including the service medical 
records, does not contain any evidence which would lead to a 
conclusion that service-connection for aspiration pneumonia 
secondary to stroke is warranted.

The service medical records contain no evidence of diagnosis 
or treatment for pneumonia or heart conditions.  A VA service 
medical record dated February 1961 shows that the veteran did 
not have any problems with his heart, lungs or chest.  

Service-connection may also be granted on a presumptive basis 
for certain chronic disabilities when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a) (2007).  There is no evidence to 
show that the veteran presented with heart problems within a 
year of discharge from service.  Therefore, the veteran is 
not entitled to presumptive service-connection for the stroke 
that caused his death. 

In addition, there is no competent evidence that provides any 
basis for establishing a link between the cause of the 
veteran's death and his military service.  No physician has 
indicated that pneumonia or stroke, which caused the 
veteran's death, was related to service.  The post service 
medical reports are completely negative in this regard.  

Accordingly, the competent and credible evidence fails to 
show that the cause of the veteran's death had its onset in 
service, became manifest to a compensable degree within a 
year after service, or is in any way related to service.  

While the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
attributable to his service-connected disability or his 
service in the military, there is simply no persuasive 
medical evidence of record supporting this allegation.  As a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because of this, her allegations, alone, are of no 
probative value to substantiating them.

Based on the foregoing, a preponderance of the evidence is 
against the appeal, and it must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his or her possession that pertains to the claim.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service-connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Regarding the claim for service-connection, the Board 
concludes that the appellant has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the appellant in March 2005.  The letter notified the 
appellant of what information and evidence must be submitted 
to substantiate a claim for service-connection for cause of 
the veteran's death.  

The VA indicated that in order to substantiate a claim for 
service-connection, the evidence needs to show that the 
veteran died from a service related injury or disease.  As to 
informing the appellant of which information and evidence she 
was to provide to VA and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her it had 
a duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
evidence in her possession that pertained to the claim.

In addition, the Board finds that the requirements of Hupp 
were substantially complied with, in that a VCAA notice was 
issued in 2005, and the appellant was aware of the veteran's 
service-connected disability and set forth pertinent 
arguments in her substantive appeal.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  With regard to Kent v. Nicholson, 20 Vet. App. 1 
(2006) notice, the Board notes that the appellant's claim has 
been reopened; thus, she has not been prejudiced in this 
regard.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date in a May 2006 letter, thereby 
satisfying the requirements set forth in Dingess.  
Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  The appellant has not been 
prejudiced.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private medical records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  



Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; Mayfield v. Nicholson,
 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service-connection for cause of the 
veteran's death. 

Entitlement to service-connection for cause of the veteran's 
death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


